Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rariden and Michael Burger on 1/20/2022. 
The application has been amended as follows: 

1.	(currently amended)   A motorized apparatus, comprising:
	an articulated body assembly, comprising:
		a first body;
		a second body; and
		a joint coupling the first body to the second body, wherein the first body is pivotable relative to the second body about a pivot axis of the joint;
	a plurality of wheels coupled to the first body, wherein one or more wheels of the plurality of wheels each comprise:
		an outer member having a wheel surface and an outer rim protruding from the wheel surface; 
		an inner member configured to rotate about a central axis of the inner member and travel along the outer rim relative to the outer member, wherein the wheel surface is positioned between the first body and the inner member along the central axis; and
		a magnet disposed about the inner member and around the central axis; and
	a motor configured to drive rotation of the one or more wheels to move the articulated body assembly relative to a surface.


12.	(currently amended)   A system for maintaining a machine, the system comprising:
	a motorized apparatus configured to move along a path, the motorized apparatus comprising:
		an articulated body assembly including at least one joint, wherein the at least one joint is configured to allow articulation of the articulated body assembly about at least one axis;
		a plurality of wheels coupled to the articulated body assembly, wherein one or more wheels of the plurality of wheels each comprise:
				an outer member having a wheel surface and an outer rim protruding from the wheel surface; 
				an inner member configured to rotate about a central axis of the inner member and travel along the outer rim relative to the outer member, wherein the wheel surface is positioned between the articulated body assembly and the inner member along the central axis; and
				a magnet disposed about the inner member and around the central axis;
a drive system configured to move the articulated body assembly relative to a surface, [[said]]the drive system comprising a steering component configured to steer the motorized apparatus along the path; 
at least one sensor coupled to the motorized apparatus and configured to provide feedback indicative of one or more structures along the path; and
	a controller configured to receive the feedback and instruct the drive system to adjust an angle of approach of the motorized apparatus based on the feedback.


16.	(currently amended)   A method for operating a motorized apparatus, the method comprising:
	positioning the motorized apparatus on a surface of a machine, the motorized apparatus including an articulated body assembly and a plurality of wheels coupled to the articulated body assembly, the articulated body assembly including at least one joint configured to allow articulation of the articulated body assembly about an axis;

		an outer member having a wheel surface and an outer rim protruding from the wheel surface; 
		an inner member configured to rotate about a central axis of the inner member and travel along the outer rim relative to the outer member, wherein the wheel surface is positioned between the articulated body assembly and the inner member along the central axis; and
		a magnet disposed about the inner member and around the central axis;
	generating, using at least one sensor, feedback indicative of a structure along the surface; 
	steering, based on the feedback, the motorized apparatus to achieve an angle of approach of the motorized apparatus relative to the structure. 


The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest the claimed subject matter as presented above in the Examiner’s Amendment. More specifically, the limitations of the independent claims in combination with the recently amended claimed relationship between the inner member, the central axis of the inner member, the outer member, the outer rim of the outer member, the articulated body assembly, and the position of these elements relative to one another along the central axis as well as the magnet disposed about the inner member and around the central axis is novel and nonobvious in view of the prior art of record. The claimed invention comprising the combination of all these claimed limitations, with respect to the various independent claims, could not be reached without relying on improper hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/               Primary Examiner, Art Unit 3611